DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to communication received on 11/19/2021.
Claims 1-15 were amended
Claims 16-19 are new.
Claims 1-19 are pending.

Response to arguments
With respect to the 35 USC § 101 rejection, in light of applicant’s amendments the prior rejection has been withdrawn. However, applicant’s amendments raise new 101 issues.
With respect to 35 USC §112(b) rejection, in light of applicant’s amendments the rejection has been withdrawn.
With respect to the 35 USC §103 rejection, applicant’s arguments against Goldfarb are moot in light of new grounds of rejection as necessitated by applicant’s amended claims. With respect to applicant arguments against Shah, the argument is not persuasive since. The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 and 16-17 are rejected under 35 U.S.C. 101 for reciting software per se.
With respect to claim 1 the claimed invention is directed to non-statutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because it recites a “processor” and “storage” and upon review of the application there is no set definition for a processor or storage, the terms are broadly defined in several instances such as in applicant specifications ¶8, ¶25 and ¶27, and based on broadest reasonable interpretation it could be software, therefore failing step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”).
With respect to dependent claims 2-8 and 16-17 do not cure the deficiencies of independent claim 1 and are directed to non-statutory subject matter and are rejected under 35 U.S.C. 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Baumhof (US 8234687 B2) hereinafter referred to as Baumhof in view of Cachin et al. (US 20090037491 A1) hereinafter referred to as Cachin.

With respect to claim 1, Baumhof discloses: A computing system comprising: a storage to store a plurality of security policies for respective applications, (Baumhof column 8 lines 26-35 disclose “secure generation and storage of security policies”).
and store, for(Baumhof column 6 lines 45-65 disclose “hashing-server URLs, as well as the hashing server SSL fingerprints and relevant security policies 85. The XML file 130 is signed using a SHA-256 
a secure processor to store a digest computed based on the security policy digests for the plurality of security policies; and a further processor to execute a software component to: (Baumhof illustrates computing units used to perform the actions recited which is interpreted as multiple processors).
Baumhof does not explicitly disclose: in response to an update of the first security policy, compute an updated first security policy digest based on the updated first security policy, the updated first security policy digest replacing the first security policy digest in the security policy digests to produce updated security policy digests.
However, Cachin in an analogous art discloses: in response to an update of the first [control parameter], compute an updated first security policy digest based on the updated first [control parameter], (Cachin ¶68 discloses updating hashes based on updated “parameters”, corresponding to security policies).
the updated first [control parameter] digest replacing the first [control parameter] digest in the [control parameter] digests to produce updated [control parameter] digests, (Cachin ¶68 discloses updating hashes based on updated parameters and ¶82-83 discloses changing the hash tree parameters, mapped to the replacing. Cachin ¶20 explicitly discloses the data being replaced when reciting “hash tree is updated, i.e., written with new data”. Further support for “written with new data” is found in Fig. 5 explained in Cachin ¶85 explaining how the numbers in the blocks are replaced).
and cause the secure processor to store an updated digest computed based on the updated [control parameter] digests. (Cachin ¶65-67 disclose each parent hash is updated based on the child leaves updates hashes illustrated in Fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the security policies disclosed by Baumhof wherein the updated first control parameter digest replacing the first control parameter digest in the control parameter digests to produce updated control parameter digests to ensure that security policies updates are secure, see Cachin ¶12, ¶14, ¶22 and ¶25.

With respect to claim 16, Baumhof in view of Cachin disclose: The computing system of claim 1, wherein the updated digest comprises an updated hash computed based on the updated security policy digests. (Cachin ¶68 discloses updating parameters results in updating hash trees, which results in updating root hash, mapped to updated hash, as disclosed by Cachin ¶65, ¶67 and ¶85).

With respect to claim 17, Baumhof in view of Cachin disclose: The computing system of claim 16, wherein the security policy digests for the plurality of security policies comprise hashes computed based on respective security policies of the plurality of security policies, the updated first security policy digest comprises a first hash  computed based on the updated first security policy, (Cachin ¶65 and ¶68 disclose updating a leaf or parent hash, mapped to the computing to produce the hash, wherein the leaf and parent hashes illustrated in Fig. 5 could be mapped to the hashes and first hash respectively in this instance based on updated parameters).
and the updated hash is computed based on the first hash and other hashes computed based on other security policies of the plurality of security policies. (Root hash, mapped to the updated hash, is updated based on the hash leaf nodes illustrated in Fig. 5 and explained in Cachin ¶65 and ¶85).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Baumhof and Cachin as applied to claim 1 above, and further in view of Smith et al. (US 20170357496 A1) hereinafter referred to as Smith.

With respect to claim 2, Baumhof in view of Cachin disclose: The computing system of claim 1, 
They do not explicitly disclose: authenticate, using a key, a request to update the first security policy; and in response to authenticating the request, update the first security policy
However, Smith in an analogous art discloses: wherein the further processor is to: authenticate, using a key, a request to update the first security policy; and in response to authenticating the request, update the first security policy. (Smith ¶31 and ¶36 disclose authenticating update integrity based on key signature prior to performing the update itself such as in Smith ¶34 and ¶41).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Baumhof in view of Cachin wherein a secure processor to store a digest computed based on security digest as disclosed by Smith in order for “establishing a trusted execution environment” see Smith ¶22.

Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Baumhof and Cachin as applied to claim 1 above, and further in view of Futral (US 20160028546 A1) hereinafter referred to as Futral.

With respect to claim 3, Baumhof in view of Cachin disclose: The computing system of claim 1, 
They do not explicitly disclose “verifying the digest”.
However, Futral in an analogous art discloses: comprising an interface to, (Futral [0043] discloses “The processor platform 1000 also includes an interface circuit 1020”).
in response to a request to verify a selected security policy of the plurality of security policies; verify the selected security policy by verifying a security policy digest for the selected security policy, and verify the updated digest computed based on the updated security policy digests. (Futral Abstract discloses “verify safety of a policy data structure (PDS) of a computing platform includes a processor and a memory including instructions that, when executed, cause the processor to, at least retrieve a hash of a PDS stored in a Trusted Platform Module (TPM), the PDS stored in the TPM at a first time and indicative of a combination of platform control registers (PCRs) to be used with the platform, calculate a hash of a PDS associated with platform update code in response to a platform code update request at a second time; and verify the hash of the PDS associated with the platform update code is safe” which is interpreted that based on a system request to verify a policy the digest is also verified).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Baumhof and Cachin as disclosed above wherein in response to a request to verify a selected security policy of the security policies, verify the selected security policy by verifying the security policy digest representing the selected security policy and verifying the digest of the security policy digests as disclosed by Futral to ensure that the update is safe (see Futral Abstract).

With respect to claim 4, Baumhof in view of Cachin and Futral disclose: The computing system of claim 3, wherein the interface is provided by one of the secure processor and the software component. (Futral [0012] discloses “secure storage” mapped to the secure hardware and “hash algorithm” mapped to secure software).

With respect to claim 5, Baumhof in view of Cachin and Futral disclose: The computing system of claim 3, wherein the interface is to provide an indication upon a verification of the security policy digest for the selected security policy and a verification of the updated digest. (Futral [0037] discloses “the example PDS verification engine 408 reports a problem with the PDS 118 and instructs the example policy engine 132 to prohibit execution of the OS code”. Furthermore, Futral [0038] discloses “if the hash value is present in the example PDS 118 (block 806), then the example signature block authentication engine 410 informs the example policy manager 402 that the signature blocks are to be trusted (block 810)” which indicates that if a policy is not verified then it is reported).

With respect to claim 6, Baumhof in view of Cachin and Futral disclose: The computing system of claim 5, wherein the interface is to provide the indication to an application associated with the selected security policy. (Futral [0039] discloses “verification engine 412 reports untrusted measurements to the example policy manager 402 (block 912), thereby terminating the trusted OS launch on the example platform 100” wherein the indication to the application would be the indication to terminate the OS Launch to the policy manager application which is associated with the other components illustrated in Fig. 4 which comprise the policies and therefore interpreted as “associated with the selected security policy”).

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Baumhof and Cachin as applied to claim 1 above, and further in view of Frank et al. (US 20060206718 A1) hereinafter referred to as Frank.

With respect to claim 7, Baumhof in view of Cachin disclose: The computing system of claim 1, 
further processor is to execute the software component to cause the secure processor to store the updated digest by sending a message to the secure processor using a secure communication channel between the software component and the secure processor”.
However, Frank in an analogous art discloses: wherein the further processor is to execute the software component to cause the secure processor to store the updated digest by sending a message to the secure processor using a secure communication channel between the software component and the secure processor. (Frank [0041] discloses “The isolated computing environment 125 of the CPU/motherboard 124 may establish a secure communication channel 212 with the isolated computing environment 208 of the output controller. Using the secure communication channel 212, the isolated computing environment 125 may communicate both mode information and, when necessary, updated signature or hash information”. Furthermore, Frank [0028] discloses “The isolated computing environment 208 may include a secure memory 210 to provide trustworthy storage for, among other things, keys, certificates, and hash codes”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Baumhof in view of Cachin as disclosed above wherein the further processor is to execute the software component to cause the secure processor to store the updated digest by sending a message to the secure processor using a secure communication channel between the software component and the secure processor as disclosed by Frank to provide a secure communication mode and secure storage environment for the data (see Frank [0028 and 0041]).  

With respect to claim 8, Baumhof in view of Cachin and Frank disclose: The computing system of claim 7, wherein the further processor is to secure an area of a memory associated with the software component, the area of the memory storing a key associated with the secure communication channel. (Frank ¶28 discloses “The isolated computing environment 208 may include a secure memory .

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Cachin et al. (US 20090037491 A1) hereinafter referred to as Cachin in view of Futral (US 20160028546 A1) hereinafter referred to as Futral.

With respect to claim 9, Cachin discloses: A method performed by a system comprising a hardware processor, the method comprising: in response to an update of a security policy/control parameter for a software component, generating a hash value representing the updated security policy/control parameter; (Cachin ¶68 discloses “The system state component 301 comprises rules for updating control parameters of a control parameter unit 302. If, according to the rules, an updating of one or more control parameters is indicated, the system state component 301 sends a corresponding update signal to the control parameter component 302. The control parameter unit 302 updates its control parameters and performs an update of the hash trees according to these updated control parameters” wherein the hash is mapped to the digest and the control parameters corresponding to security policies).
generating a root hash value based on the hash value representing the updated security policy/control parameter and a further hash value representing a further security policy/control parameter for a further software component; (Cachin ¶68 discloses updating parameters results in updating leaves in hash trees, which results in generating a root hash as disclosed by Cachin ¶65-67 and ¶85).
and storing the root hash value in a secure storage device. (Cachin ¶94 discloses “root hash HR is stored in the meta-data servers 660”).
security policies”.
However, Futral in an analogous art discloses: generating a hash value representing the updated security policy (Furtral ¶27 discloses calculating hash of a Policy Data Structure (PDS)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the control parameters disclosed by Cachin and use the same wherein digests are computed based on respective security policies to verify authenticity of an updated policy, see Futral ¶27.

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Cachin and Futral as applied to claim 9 above, and further in view of Shah et al. (US 20160092701 A1) hereinafter referred to as Shah.

With respect to claim 10, Cachin in view of Futral disclose: The method of claim 9, 
They do not explicitly disclose rest of the claim.
However, Shah in an analogous art discloses: further comprising, in response to a request to authenticate the updated security policy: verifying the hash value representing the updated security policy; verifying the root hash value; (Shah [0004] discloses “The root of the hash tree, also called "root hash", is the calculated checksum used to check against the known good checksum value. When the calculated checksum matches the known good checksum, the block device contents are considered verified” wherein the checksum comprises of the different hash of the different blocks which is interpreted that when the checksum is verified it is based on all the hash values are verified otherwise if one of them were not verified then it would implicitly impact the checksum and the root hash would not be verified).
and providing an indication of an authentication of the updated security policy in response to a verification of the hash value and the root hash value. (Shah [0053] discloses “special flashing flag set indicates a block device has previously been verified as being valid and/or secure” therefore it is interpreted that when a checksum is verified then a flag is set to indicate that for future reference).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cachin and Futral wherein in response to a request to authenticate the updated security policy: verifying the hash value representing the updated security policy; verifying the root hash value; and providing an indication of an authentication of the updated security policy in response to a verification of the hash value and the root hash value as disclosed by Shah in order to establishing a trusted execution environment wherein data is authenticated see Shah ¶4 and ¶47.

With respect to claim 11, Cachin in view of Futral disclose: The method of claim 9, 
They do not explicitly disclose rest of the claim.
However, Shah in an analogous art discloses: wherein storing the root hash value in the secure storage device comprises sending a message to a secure processor using a secure communication channel to cause the secure processor to store the root hash value in the secure storage device. (Shah [0041] discloses “The main processor 340 can include one or more processors or other processing devices and execute the basic OS program 361 stored in the memory 360 in order to control the overall operation of the UE 116”. Shah [0060] discloses “a root hash is signed in a TrustZone-based Integrity Measurement Architecture (TIMA) using a securely stored cryptographic key” therefore interpreted that the stored root hash is securely stored. Wherein Shah [0030-0032] disclose different ways that the channel used in the transmission path of data in this prior art is secured).
.

Claim 12 are rejected under 35 U.S.C. 103 as being unpatentable over Cachin and Futral as applied to claim 9 above, and further in view of Smith et al. (US 20170357496 A1) hereinafter referred to as Smith.

With respect to claim 12, Cachin in view of Futral disclose: The method of claim 9, further comprising, 
They do not explicitly disclose: in response to a request to update the security policy for the software component, using a key to authenticate the request
However, Smith in an analogous art discloses: in response to a request to update the security policy for the software component, using a key to authenticate the request. (Smith ¶31 and ¶36 disclose authenticating update integrity based on key signature prior to performing the update itself such as in Smith ¶34 and ¶41).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cachin in view of Futral wherein in response to a request to update the security policy for the software component, using a key to authenticate the request as disclosed by Smith in order for “establishing a trusted execution environment” see Smith ¶22.

Claims 13-15 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Cachin et al. (US 20090037491 A1) hereinafter referred to as Cachin in view of Shah et al. (US 20160092701 A1) hereinafter referred to as Shah and further in view of Futral (US 20160028546 A1) hereinafter referred to as Futral.

With respect to claim 13, Cachin discloses: A computing system comprising: a secure processor to store a root hash value generated based on a plurality of leaf hash values, (Cachin ¶68 discloses updating parameters results in updating leaves in hash trees, which results in generating a root hash as disclosed by Cachin ¶65-67 and ¶85. Wherein, Cachin ¶94 discloses “root hash HR is stored in the meta-data servers 660”).
each leaf hash value of the plurality of leaf hash values representing a respective security policy/control parameter of a plurality of security policies/control parameters, the plurality of leaf hash values comprising a first leaf hash value computed based on a first security policy/control parameter of the plurality of security policies/control parameters; (Cachin ¶68 discloses “The system state component 301 comprises rules for updating control parameters of a control parameter unit 302. If, according to the rules, an updating of one or more control parameters is indicated, the system state component 301 sends a corresponding update signal to the control parameter component 302. The control parameter unit 302 updates its control parameters and performs an update of the hash trees according to these updated control parameters” wherein the hash is mapped to the digest and the rules parameters are mapped to the stored and updated security policies).
execute a software module, the software module to, in response to an update to the first security policy/control parameter, generate an updated first leaf hash value computed based on the updated first security policy/control parameter, (Cachin ¶65 and ¶68 disclose updating a leaf or parent hash, mapped to the computing to produce the hash, wherein the leaf and parent hashes illustrated in 
and send, a message to the secure processor, (Cachin ¶30 discloses communication with processor to manage the load on the processor which is interpreted as sending messages to the processor).
the updated first leaf hash value replacing the first leaf hash value in the plurality of leaf hash values to produce updated leaf hash values, (Cachin ¶68 discloses updating hashes based on updated parameters and ¶82-83 discloses changing the hash tree parameters, mapped to the replacing. Cachin ¶20 explicitly discloses the data being replaced when reciting “hash tree is updated, i.e., written with new data”. Further support for “written with new data” is found in Fig. 5 explained in Cachin ¶85 explaining how the numbers in the blocks are replaced).
the secure processor to, in response to the message, store an updated root hash value computed based on the updated leaf hash values. (Cachin ¶68 discloses updating parameters results in updating leaves in hash trees, which results in generating a root hash as disclosed by Cachin ¶65-67 and ¶85. Wherein, Cachin ¶94 discloses “root hash HR is stored in the meta-data servers 660” in response to the system command, mapped to the message).
Cachin does not explicitly disclose “and a further processor to execute a software module and to provide a secure communication channel from the software module to the secure processor,” and sending “via the secure communication channel”.
However, Shah in an analogous art discloses and a further processor to execute a software module and to provide a secure communication channel from the software module to the secure processor,
and send, via the secure communication channel, a message to the secure processor, (Shah ¶41 discloses “The main processor 340 can include one or more processors or other processing devices 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cachin wherein a further processor to execute a software module and to provide a secure communication channel from the software module to the secure processor, and send, via the secure communication channel, a message to the secure processor as disclosed by Shah in order for establishing a trusted execution environment see Shah ¶47.
Cachin does not explicitly disclose hash of “security policies”.
However, Futral in an analogous art discloses: hash value computed based on a first security policy (Furtral ¶27 discloses calculating hash of a Policy Data Structure (PDS)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the control parameters disclosed by Cachin and use the same wherein digests are computed based on respective security policies to verify authenticity of an updated policy, see Futral ¶27.

With respect to claim 14, Cachin in view of Shah and Futral disclose: The computing system of claim 13, wherein the computing system is to, in response to a request to verify the updated first security policy, verify the updated first leaf hash value, verify the updated root hash value, (Shah [0004] discloses “The root of the hash tree, also called "root hash", is the calculated checksum used to check against the known good checksum value. When the calculated checksum matches the known good checksum, the block device contents are considered verified” wherein the checksum comprises of 
and provide an indication of a verification of the updated first leaf hash value and the updated root hash value. (Shah [0053] discloses “special flashing flag set indicates a block device has previously been verified as being valid and/or secure” therefore it is interpreted that when a checksum is verified then a flag is set to indicate that for future reference).

With respect to claim 15, Cachin in view of Shah and Futral disclose: The computing system of claim 13, wherein the further processor is to secure an area of a memory associated with the software module, the area of the memory storing a key associated with the secure communication channel. (Shah [0060] discloses “a root hash is signed in a TrustZone-based Integrity Measurement Architecture (TIMA) using a securely stored cryptographic key” therefore interpreted that the stored root hash is securely stored. Wherein Shah [0030-0032] disclose different ways that the channel used in the transmission path of data in this prior art is secured).

With respect to claim 18, Cachin in view of Shah and Futral disclose: The method of claim 9, comprising: computing, by the system, the hash value based on the updated security policy; (Cachin ¶65 and ¶68 disclose updating a leaf or parent hash, mapped to the computing to produce the hash, wherein the leaf and parent hashes illustrated in Fig. 5 could be mapped to the hashes and first hash respectively in this instance based on updated parameters).
and computing, by the system, the further hash value based on the further security policy. (Root hash, mapped to the updated hash, is updated based on the hash leaf nodes illustrated in Fig. 5 and explained in Cachin ¶65 and ¶85).

With respect to claim 19, Cachin in view of Shah and Futral disclose: The computing system of claim 13, wherein the secure processor is to compute the updated root hash value based on the updated leaf hash values. (Cachin ¶68 discloses updating parameters results in updating hash trees, which results in updating root hash, mapped to updated hash, as disclosed by Cachin ¶65, ¶67 and ¶85).

Conclusion 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sander et al. (US 20040133782 A1) ¶56 and ¶70 disclose updating hash tree leaf and computing corresponding roots in the hash chain.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANY S GADALLA whose telephone number is (571)272-2322. The examiner can normally be reached Mon to Fri 8:30AM - 5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on (571) 272-3862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.S.G./Examiner, Art Unit 2493                                                                                                                                                                                         
/Michael Simitoski/Primary Examiner, Art Unit 2493